DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 1, 3-6, 8, 10, 12, 17-18, 20-23 and 24-29 were authorized by Mark Zagorin (Reg. no. 36,067) during the examiner-initiated interview conducted on November 3rd, 2021. Authorization for this examiner's amendment was given in a telephone interview with Mark Zagorin on November 3rd, 2021.

The application has been amended as follows:

sending a first 1 pulse per second signal over a time information bus from a primary timing source to a first line card during a first portion of a one second interval, the one second interval comprised of a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; 
sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, the second portion of the one second interval being a second time slot in the frame; 
sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, the third portion of the one second interval being a third time slot in the frame; 
assigning the second time slot to a location in the frame based on a first line card identification associated with the first line card and assigning the third time slot 
sending the first 1 pulse per second signal at a first predetermined location with respect to a beginning of the first time slot;  
sending a second 1 pulse per second signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, the fourth portion of the one second interval being a fourth time slot in the frame; and
sending the second 1 pulse per second signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame. 
2.  (Canceled) 
3.  (Previously presented) The method as recited in claim 1 further comprising using the time information bus to send a message indicating a change from the primary timing source to another primary timing source.  

sending first time stamp information from the first line card to the primary timing source over the time information bus, the first time stamp information indicative of a first time a first timing message from the primary timing source is received; and
sending second time stamp information from the second line card to the primary timing source over the time information bus, the second time stamp information indicative of a second time a second timing message from the primary timing source is received by the second line card. 
5.  (Previously presented) The method as recited in claim 1 further comprising sending a clock signal from the primary timing source over a clock signal line to the first and second line cards, the clock signal being synchronous with the first 1 pulse per second signal.  
6.  (Previously presented) A method for transmitting information comprising:
sending a first 1 pulse per second signal over a time information bus from a primary timing source to a first line card during a first portion of a one second interval, the one second interval comprised of a frame having a plurality of time slots and the first portion of the one second interval being a first time slot in the frame; 
sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, the second portion of the one second interval being a second time slot in the frame; 
sending a second 1 pulse per second signal over the time information bus from the primary timing source to a second line card during a third portion of the one second interval, the third portion of the one second interval being a third time slot in the frame;
sending second information from the second line card to the primary timing source over the time information bus during a fourth portion of the one 
sending the first 1 pulse per second signal at a first predetermined location with respect to a beginning of the first time slot; and
sending the second 1 pulse per second signal at a second predetermined location with respect to a beginning of the third time slot. 
7.  (Canceled) 
8.  (Previously presented) The method as recited in claim 6 further comprising:
assigning the second time slot to a location in the frame based on a first line card identification associated with the first line card; and 
assigning the fourth time slot to another location in the frame based on a second line card identification associated with the second line card.
9.  (Canceled) 
10.  (Previously presented) The method as recited in claim 6 further comprising:
utilizing a first plurality of time slots in the frame, including the first and third time slots, for transmissions by the primary timing source to respective ones of a plurality of line cards, including the first and second line cards; and 
utilizing a second plurality of time slots in the frame, including the second and fourth time slots, for transmission by respective ones of the plurality of line cards.  
11.  (Canceled) 

a first line card;
a primary timing source coupled to a bidirectional time information bus and configured to send a first 1 pulse per second signal over the bidirectional time information bus to the first line card during a first portion of a one second interval on the bidirectional time information bus, the one second interval being comprised of a frame having a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; 
the first line card being configured to send first information from the first line card to the primary timing source over the bidirectional time information bus during a second portion of the one second interval, the second portion of the one second interval being a second time slot in the frame; 
a second line card configured to send second information from the second line card to the primary timing source over the bidirectional time information bus during a third portion of the one second interval, the third portion of the one second interval being a third time slot in the frame; 
the second time slot being assigned to a location in the frame based on a first line card identification associated with the first line card and the third time slot is assigned to another location in the frame based on a second line card identification associated with the second line card;
the primary timing source being configured to send a second 1 pulse per signal over the bidirectional time information bus to the second line card during a fourth portion of the one second interval, the fourth portion of the one second interval being a fourth time slot in the frame;
the primary timing source being configured to send the first 1 pulse per second signal at a first predetermined location with respect to a beginning of the first time slot; and
the primary timing source being configured to send the second 1 pulse per second signal at a second predetermined location with respect to the beginning of the fourth time slot.

14.  (Canceled) 
15.  (Canceled)
16.  (Canceled) 
17.  (Previously presented) The apparatus as recited in claim 12 wherein the primary timing source is further configured to send the first 1 pulse per second signal during a first part of the first time slot and to send additional information to the first line card during a second part of the first time slot.
18.  (Previously presented) The apparatus as recited in claim 12
wherein the first line card is configured to send first time stamp information to the primary timing source over the bidirectional time information bus during the second time slot, the first time stamp information indicative of a first time a first timing message from the primary timing source is received; and
wherein the second line card is configured to send second time stamp information to the primary timing source over the bidirectional time information bus during the third time slot, the second time stamp information indicative of a second time a second timing message from the primary timing source is received by the second line card. 
19.  (Canceled) 
20.  (Previously presented) The apparatus as recited in claim 12 further comprising:
a timing card coupled to send a clock signal to the first and second line cards over a clock signal line, the clock signal being synchronized with the first 1 pulse per second signal. 
21.  (Original) The apparatus as recited in claim 20 wherein the timing card is

utilizing a first plurality of time slots in the frame, including the first and fourth time slots, for transmissions by the primary timing source to respective ones of a plurality of line cards, including the first and second line cards; and 
utilizing a second plurality of time slots in the frame, including the second and third time slots, for transmission by respective ones of the plurality of line cards.  
23.  (Previously presented)  The apparatus as recited in claim 12 wherein the bidirectional time information bus comprises a trace in a backplane, the trace coupling the primary timing source, the first line card, and the second line card.
24.  (Previously presented) A method for transmitting information comprising:
sending a first pulse signal per time interval over a time information bus from a primary timing source to a first line card during a first portion of a time interval, the time interval being comprised of a frame having a plurality of time slots and the first portion of the time interval being a first time slot in the frame; 
sending first information from the first line card over the time information bus to the primary timing source during a second portion of the time interval, the second portion of the time interval being a second time slot in the frame; 
sending a second pulse signal per time interval over the time information bus from the primary timing source to a second line card during a third portion of the time interval, the third portion of the time interval being a third time slot in the frame;
sending second information from the second line card to the primary timing source over the time information bus during a fourth portion of the time interval, the fourth portion of the time interval being a fourth time slot in the frame;
sending the first pulse signal at a first predetermined location with respect to a beginning of the first time slot; and

25.  (Previously presented) The method as recited in claim 24 wherein the time interval is one second.
26.  (Previously presented) The method as recited in claim 24 further comprising using the time information bus to send a message indicating a change from the primary timing source to another timing source.  
27.  (Previously presented) The method as recited in claim 24 further comprising:
sending first time stamp information from the first line card to the primary timing source over the time information bus, the first time stamp information indicative of a first time a first timing message from the primary timing source is received; and
sending second time stamp information from the second line card to the primary timing source over the time information bus, the second time stamp information indicative of a second time a second timing message from the primary timing source is received by the second line card. 
28.  (Previously presented) The method as recited in claim 24 further comprising sending a clock signal over a clock signal line to the first and second line cards, the clock signal being synchronous with the first pulse signal.  
29.  (Previously presented) The method as recited in claim 24 further comprising assigning the second time slot to a location in the frame based on a first line card identification associated with the first line card and assigning the third time slot to another location in the frame based on a second line card identification associated with the second line card.  
	30.  (Canceled)


Response to Amendment
The Amendment filed 10/12/2021 has been accepted and entered. Accordingly, Claims 1, 3, 5, 6, 8, 10, 12, 17, 18, 20 and 22 have been amended. Claims 2, 7, 9, 11, 13-16 and 19 are canceled.             
New claims 24-29 have been added.
Claims 1, 3-6, 8, 10, 12, 17-18, 20-23 and 24-29 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 10 of the Amendment filed 10/12/2021, with respect to claims 1, 3-6, 8, 10, 12, 17-18, 20-23 and 24-29, in conjunction with amendments “the one second interval comprised of a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, the second portion of the one second interval being a second time slot in the frame; sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, the third portion of the one second interval being a third time slot in the frame; assigning the second time slot to a location in the frame based on a first line card identification associated with the first line card and assigning the third time slot to another location in the frame based on a second line card identification associated with the second line card; sending the first 1 pulse per second signal at a first predetermined location with respect to a beginning of the first time slot; sending a second 1 pulse per second signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, the fourth portion of the one second interval being a fourth time slot in the frame; and sending the second 1 pulse per second signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame” have been fully considered and are persuasive. Therefore, rejections of claims 1, 3-6, 8, 10, 12, 17-18, 20-23 and 24-29 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8, 10, 12, 17-18, 20-23 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks filed “the one second interval comprised of a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, the second portion of the one second interval being a second time slot in the frame; sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, the third portion of the one second interval being a third time slot in the frame; assigning the second time slot to a location in the frame based on a first line card identification associated with the first line card and assigning the third time slot to another location in the frame based on a second line card identification associated with the second line card; sending the first 1 pulse per second signal at a first predetermined location with respect to a beginning of the first time slot; sending a second 1 pulse per second signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, the fourth portion of the one second interval being a fourth time slot in the frame; and sending the second 1 pulse per second signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame” has overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Rodrigues et al. (U.S Patent Application Publication No. US 10075284 B1), which is directed to pulse width modulation (PWM) communication system; and teaches that an Active timing card 205/primary timing source sends PWM CK signal 290/pulse per second to Line Card 210/first line card over backplane 215/bus; the signal 290 is first transmitted hence during a first time period; Line Card 210 sends signal 292 to Active Timing Card 205; the signal 292 is transmitted in response to the signal 290, hence the signal 292 is transmitted during a second time period; Line Card 214/second line card sends signal 296 to Active Timing Card 205; the signal 296 is transmitted after the signal 292 due to the round robin algorithm, hence the signal 292 is transmitted during a third time period; and   	                                                            	                                                                	Beladakere et al. (U.S Patent Application Publication No. US 7535893 B1), which is directed to switching fabric system; and teaches that a TDM system with a frame 542 
	Shenoi et al. (U.S Patent Application Publication No. US 2017/0135053 A1), which is directed to phase and frequency alignment system; and teaches that the 1-second-burst-interval comprises a frame made up of a plurality of time slots and the first portion of the 1-second-burst-interval is a first time slot TS-0 910 in the frame; the second portion of the 1-second-burst-interval is a second time slot TS-1 911 in the frame; the third portion of the 1-second-burst-interval is a third time slot TS-2 912 in the frame; the second time slot TS-2 1012 is allocated/assigned to a location in the frame SM-2 1032 based on a first line card numbering identification associated with the first line card Master burst card and the third time slot of TS-3 1013 is allocated/assigned another location in the frame SM-31033 based on a second line card numbering identification associated with the second line card Slave burst card according to the multi-cast and two-way communication methodologies (paragraphs [0063]-[0064] Fig.9-10).
      	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the one second interval comprised of a frame made up of a plurality of time slots and the first portion of the one second interval is a first time slot in the frame; sending first information from the first line card over the time information bus to the primary timing source during a second portion of the one second interval, the second portion of the one second interval being a second time slot in the frame; sending second information from a second line card to the primary timing source over the time information bus during a third portion of the one second interval, the third portion of the one second interval being a third time slot in the frame; assigning the second time slot to a location in the frame based on a first line card identification associated with the first line card and assigning the third time slot to another location in the frame based on a second line card identification associated with the second line card; sending the first 1 pulse per second signal at a first predetermined location with respect to a beginning of the first time slot; sending a second 1 pulse per second signal over the time information bus from the primary timing source to the second line card during a fourth portion of the one second interval, the fourth portion of the one second interval being a fourth time slot in the frame; and sending the second 1 pulse per second signal at a second predetermined location with respect to the beginning of the fourth time slot in the frame” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414